                                                                          FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON



 1                                                               Mar 04, 2021
                                                                     SEAN F. MCAVOY, CLERK
 2
 3
 4
 5
                          UNITED STATES DISTRICT COURT
 6
                        EASTERN DISTRICT OF WASHINGTON
 7
 8
     UNITED STATES OF AMERICA,                     No. 2:09-CR-00116-RHW-1
 9
10                      Plaintiff,                 ORDER FOLLOWING
                                                   INITIAL APPEARANCE
11                       v.                        ON PETITION
12
     EDDIE RAY HALL,
13
14                      Defendant.
15
16         At Defendant’s March 4, 2021, initial appearance based on a petition for
17   action, post-conviction, filed March 1, 2021, ECF No. 283, alleging violations,
18   Nos. 8 and 9, Defendant appeared via video while in custody at the Spokane
19   County Jail. Assistant Federal Defender Colin Prince represented the Defendant
20   and appeared by video from another location. Assistant U.S. Attorney Earl Hicks
21   represented the United States and appeared by video from a separate location.
22   United States Probation Officer Lori Cross was present telephonically. At the time
23   of the hearing, Defendant consented to proceeding by video.
24         Defendant was advised of, and acknowledged, his rights.
25         Defendant did not dispute that probable cause exists for purposes of
26   scheduling a supervised release revocation hearing. Accordingly, the Court finds
27   PROBABLE CAUSE to hold Defendant to respond to the violations set forth in
28   the Petition, ECF No. 283.



     ORDER - 1
 1         The matter of detention having already been addressed, IT IS ORDERED
 2   Defendant shall be held in detention pending the revocation hearing, or until
 3   further order of the court.
 4         If a party desires this Court to reconsider conditions of release because of
 5   material and newly discovered circumstances pursuant to 18 U.S.C. § 3142(f), that
 6   party shall file a two-page motion for reconsideration succinctly stating what
 7   circumstances are new, how they are established, and the requested change in
 8   conditions of release. The motion shall indicate whether opposing counsel or U.S.
 9   Probation objects, and if a hearing is desired. This Court will treat the motion as
10   expedited and submitted without argument and will set a hearing or issue other
11   orders as may be appropriate.
12         IT IS SO ORDERED.
13         DATED March 4, 2021.
14
15                                 _____________________________________
                                             JOHN T. RODGERS
16                                  UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
